DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. Applicant makes the following arguments:
A) Tatsuya does not teach or suggest the claimed ratio Fi/Fo bending strengths. This argument is not persuasive. Tatsuya teaches that its Cu-Ga sputtering target is uniform in density and composition (see ¶ 47 and ¶ 148). The instant application identifies variations in sintering to lead to nonuniformity of bending strengths (see instant Spec., ¶ 38). However, since the Cu-Ga sputtering target of Tatsuya is uniform, there is no expectation of great variation in bending strengths in the target of Tatsuya absent objective evidence to the contrary. See MPEP 2112. Applicant has provided no evidence to rebut this presumption.
B) Tatsuya does not teach or suggest the claimed number density of pores. Applicant begins this argument by contending that Cu-Ga is brittle and easily cracks due to defects such as pores (Remarks, p. 9), and that relative density alone does not correlate to the claimed number density of pores. In rebuttal, it is first noted that in Applicant’s specification, there are two examples of sintered Cu-Ga targets which do not meet the claimed number density of pores (see Comparative Ex. 2 and 5 of Table 3). Both of these examples have comparatively low relative densities (80% and 89% respectively). These densities are both below the claimed relative density of at least 90% (see claim 9).
In contrast, Tatsuya teaches that its Cu-Ga target contains no cracks (¶ 40), has a very high relative density of 99% or more (¶ 32), including 99.8% or 99.9% (¶¶ 91, 98), and has very low density variation (¶ 75). From this, one of ordinary skill in the art can conclude that very few larger pores exist in the Cu-Ga target of Tatsuya, as larger pores would contribute to density variation. Furthermore, due to the high relative density of Tatsuya, there would be significantly fewer pores overall. Moreover, as Tatsuya also achieves a crack-free sputtering target and uniformity of properties throughout the sputtering target, one of ordinary skill in the art would expect that the Cu-Ga target of Tatsuya is similar to the claimed Cu-Ga target in all respects, including the number density of pores, absent objective evidence to the contrary. Applicant has provided no evidence to rebut this presumption.
Applicant’s arguments are not persuasive and the rejections are maintained.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (JP 2014-141722) in view of Ishikawa et al. (JP 5818139).
Regarding claims 6 and 11, Tatsuya discloses a cylindrical Cu-Ga alloy sputtering target (¶ 1). Tatsuya does not expressly disclose a ratio Fi/Fo of the bending strengths on the inside(Fi) and outside(Fo) of the cylinder. However, Tatsuya teaches that the Cu-Ga sputtering target is uniform in density and composition (see ¶ 47 and 148). Since variations in the sputtering target lead to nonuniformity of properties like bending strength (see instant Spec., ¶ 38) one of ordinary skill in the art would expect the Cu-Ga sputtering target of Tatsuya to have uniform properties along the entire cylindrical target, including with respect to bending strength, absent objective evidence to the contrary. See MPEP 2112.
Tatsuya does not expressly teach pore density distribution. However, Tatsuya does teach very high relative densities of 99.8% (¶ 98) or 99.9% (¶ 91) with very low density variation of 0.2% (¶ 91) or 0.1% (¶ 98) and very low Ga concentration variation of 0.2% (¶ 98) or 0.1% (¶ 91). Given that pore density and distribution are very highly related to relative density (see, e.g., Table 3 of the instant Spec.), one of ordinary skill in the art would expect relative densities of 99.8% or 99.9% in the sputtering target of Tatsuya to have pore densities which meet the claimed distribution absent objective evidence to the contrary in view of the low density variation and very high relative density in the prior art. See MPEP 2112. Furthermore, the method of measuring this pore density distribution is presumed to have no effect on the measurement obtained, absent objective evidence to the contrary. See MPEP 2112.
Tatsuya does not expressly teach an oxygen concentration of 95 ppm or less. Ishikawa teaches Cu-Ga sputtering target (p. 1, ¶ 1). The Cu-Ga sputtering target contains at most 200 ppm oxygen (p. 3, ¶ 3 and Tables 3 and 5). It would have been obvious at the effective time of filing for one of ordinary skill in the art to control the oxygen concentration in the Cu-Ga sputtering target of Tatsuya, as taught by Ishikawa, because high oxygen concentration affects the uniformity of the material and causes oxygen will be introduced into the layer formed during sputtering, which is undesirable (p. 3, ¶ 3).
Regarding claim 8, Tatsuya discloses the Cu-Ga alloy contains 20%-40% mass Ga (¶ 24), which corresponds to 18.6%-37.8% atomic Ga. Tatsuya also teaches exemplary Cu-Ga alloys containing 25%wt Ga (¶ 77) and 35%wt Ga (¶ 106), which correspond to 23.3%at and 32.9%at respectively. These amounts lie within the claimed range.
Regarding claim 9, Tatsuya discloses the Cu-Ga alloy target has a relative density of 99% or more (¶ 32).
Regarding claim 10, Tatsuya teaches the Cu-Ga alloy target has an outer diameter of 180 mm, an inner diameter of 130 mm, and a length of 300 mm (¶ 79). These dimensions lie within the claimed range. Tatsuya further teaches the outer diameter may be between 50 and 500 mm (¶ 50). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to vary the dimensions of the alloy target as required for final application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784